As the majority has impermissibly addressed the merits of appellant's appeal because we lack jurisdiction to hear this appeal, I must respectfully dissent.
The majority notes the trial court made a finding of no just reason for delay in accordance with Civ.R. 54(B). However, Civ.R. 54(B) does not alter the requirement that an order must be final before it is appealable. Stewart v. Midwestern Indem. Co. (1989), 45 Ohio St.3d 124,127, 543 N.E.2d 1200. Before a judgment may be final, it must comply with R.C. 2505.02 which this order does not. It does not dispose of all the issues in the action, was not made in a special proceeding, or grant a provisional remedy. Because the trial court's order does not fall under the definition of final orders found in R.C. 2505.02(B) this court does not have jurisdiction to address Appellant's assignments of error.
As I noted in my concurring and dissenting opinion in Champion v. DunnsTire and Auto, Inc. (June 26, 2001), Mahoning App. No. 00CA42, unreported, "[w]e must be mindful of the philosophy of judicial restraint and resist issuing advisory opinions."  As the Ohio Supreme Court explained in N. Canton v. Hutchinson (1996), 75 Ohio St.3d 112, 114,661 N.E.2d 1000:
"It is tempting to us to consider, discuss and rule on some or all of the foregoing issues and even some others not set forth. In addition, we recognize that the main issue presented is one that is capable of repetition. However, none of this matters because the issue being appealed to us does not emanate from an order which is final and appealable, as explained infra.  Accordingly, any opinion we would render on an issue which is not the subject of a final judgment would *Page 154 
be, at best, advisory in nature. It is, of course, well settled that this court will not indulge in advisory opinions."  Id. at 114.
We should be guided by the Ohio Supreme Court's decision in N. Canton, and refrain from indulging in advisory opinions when we do not have jurisdiction for lack of a final appealable order.
For the foregoing reasons, I would decline to address Appellant's assignments of errors on the merits as this court lacks jurisdiction to do so, and sua sponte dismiss the appeal for lack of a final appealable order.